Citation Nr: 1742850	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-33 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Service connection for a back disorder.

2.  Service connection for a right ankle disorder.

3.  Whether the reduction of the service connected bilateral posterior subcapsular cataracts with diabetic retinopathy left eye from 10 percent disabling to 0 percent disabling was proper.

4.  Entitlement to a compensable disability rating for bilateral posterior subcapsular cataracts with diabetic retinopathy left eye.

5.  Entitlement to an earlier effective date prior to February 9, 2015 for the grant of entitlement to special monthly compensation based on Loss of Use of a creative organ (SMC-K).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied entitlement to service connection for a back condition and a right ankle disability; a November 2014 rating decision by the Lincoln, Nebraska, RO which reduced the disability rating from 10 percent to 0 percent effective November 12, 2014; and a June 2015 rating decision by the Lincoln, Nebraska, RO which granted SMC-K, effective February 9, 2015, and denied entitlement to TDIU.  The Veteran timely appealed these issues.

The issues of service connection for a back disorder and service connection for a right ankle disorder were before the Board in September 2015.  At this time, the Board denied an effective date earlier than October 5, 2012 for the increased 20 percent rating assigned for diabetic peripheral neuropathy of the bilateral lower extremities, a disability rating in excess of 10 percent for hypertension for the period prior to October 5, 2012, and a disability rating in excess of 60 percent for diabetic nephropathy with hypertension from October 5, 2012.  The September 2015 Board decision remanded the issue of entitlement to service connection for a back disorder to attempt to obtain records for chiropractic care in the 1980s and 1990s, which the Veteran claimed to have received, and for a new VA examination.  The decision also remanded the issue of entitlement to service connection for a right ankle disability to clarify the nature of the Veteran's ankle disability. 

As will be discussed further herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of whether the reduction of the service connected bilateral posterior subcapsular cataracts with diabetic retinopathy left eye from 10 percent disabling to 0 percent disabling was proper originates from a November 2014 rating decision.  The Veteran filed a Notice of Disagreement (NOD) with that rating decision in December 2014, stating that the reduction was based upon a single VA examination and the examiner did not indicate whether the improvement was temporary or permanent.  The Veteran perfected his appeal via VA Form 9 in August 2015.

The issue of entitlement to an earlier effective date prior to February 9, 2015 for the grant of entitlement to SMC-K originates from a June 2015 rating decision.  The Veteran filed a NOD with that rating decision in August 2015 and perfected his appeal via VA Form 9 in December 2015.

The issues, aside from those addressed in the September 2015 Board remand, were certified to the Board in September 2016.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's current back disability had its onset during active service or was caused by active service or an incident therein; arthritis did not manifest within one year of separation from active service.

2.  The weight of the evidence is against a finding of right ankle disability during the course of his claim and appeal.

3.  By way of an August 2003 rating decision, the RO awarded a disability rating of 10 percent, effective January 14, 2002 for bilateral posterior subcapsular cataracts with diabetic retinopathy of the left eye.

4.  By way of a November 2014 rating decision, the RO reduced the disability rating for the Veteran's service connected bilateral posterior subcapsular cataracts with diabetic retinopathy of the left eye from 10 percent to 0 percent, effective November 12, 2014.

5.  A comparison of eye examinations dated in 2003, 2014, and 2015 fail to show consistent and sustained improvement of visual acuity.   

6.  During the rating period on appeal, the Veteran's bilateral eye disability manifested as visual acuity of no worse than 20/40 in the right eye and no worse than 20/40 in the left eye.

7.  The Veteran's claim for an increased disability rating was received on February 9, 2015.

8.  In a June 2015 rating decision, the Veteran's claim for SMC for Loss of Use of a creative organ was granted, effective February 9, 2015.

9.  The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities alone preclude substantially gainful employment.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for restoration of the disability rating for the bilateral posterior subcapsular cataracts with diabetic retinopathy of the left eye from 0 percent to 10 percent, effective November 12, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.79 (2016).

4.  The criteria for a disability rating in excess of 0 percent for posterior subcapsular cataracts with diabetic retinopathy left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.79, Diagnostic Code (DC) 6006-6066 (2016).

5.  The criteria for an effective date earlier than February 9, 2015, for the grant of Special Monthly Compensation based on Loss of Use of a creative organ, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

6.  The criteria for an award of a TDIU due to service connected disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Analysis

A.	Service Connection

The record shows that the Veteran was injured in June 1968 with a right ankle twist.  The service treatment records (STRs) show that the right ankle was slightly swollen and it was treated with an ankle wrap and Epsom salt soaks.  The STRs show that the following month, in July 1968, the Veteran was diagnosed with a lumbar spine strain after being examined for complaints of lower back pain.  At this time, his range of motion was noted to be intact.

Following service, the Veteran has been receiving treatment for his lower back pain and was diagnosed with degenerative disc disease (DDD) of the lumbar spine in 2011.  He underwent a lumbar fusion which resolved the radiculopathy he was feeling.  The Veteran also received disability benefits from the Social Security Administration, effective October 12, 2011.  These records were incorporated into the record and have been reviewed by the Board.  VA Treatment records as recent as February 2016 show that the Veteran continues to receive treatment for his back pain, including over-the-counter pain medications and physical therapy exercises.  The record does not show that the Veteran receives or has sought treatment for a right ankle disability.

In May 2016, the Veteran was afforded a VA examination for his thoracolumbar spine and his right ankle.  For the back examination, the examiner conducted an in-person evaluation and reviewed the Veteran's claims file.  He noted that the Veteran has degenerative disc disease (DDD), diagnosed in 2011, and underwent fusion of the lumbar spine.  The pertinent medical history showed that the Veteran reported a lower back injury in basic training when he was lifting and carrying a fellow soldier.  The Veteran was able to resume his duties following the injury.  The Veteran recalls having intermittent back pain after service and seeking care from a chiropractor for this in the 1980s and 1990s.  The examiner also noted a report showing that in August 1998, the Veteran developed a "lumbar strain" due to an injury.  There was no mention of whether the Veteran has a prior back condition.  The Veteran reported that following service, he worked for a gas company and his duties included digging ditches, appliance repair, and testing meters.  He recalled taking non-steroidal anti-inflammatory drugs (NSAID) for low back pain for many years.  In 2011, he developed worsening back pain with radiation to his legs and underwent a lumbar fusion surgery.  The lumbar fusion helped the pain and he stated that the radicular problems have resolved.  The Veteran stated that the back pain is bothersome enough that he has to change positions and stretch frequently and he limits bending and lifting.

The Veteran reported flare-ups of the thoracolumbar spine and described having to go lay down flat on the bed and take medication when the condition flares up.  He also reported functional loss or functional impairment and described the loss or impairment as preventing him from sitting down for very long, using a walking stick, and simple things like doing laundry become difficult.

Range of motion testing was performed and the results were abnormal or outside of normal range.  The Veteran's forward flexion was to 50 degrees; the extension to 10 degrees; the right lateral flexion to 15 degrees; the left lateral flexion to 15 degrees; the right lateral rotation to 20 degrees; and the left lateral rotation to 20 degrees.  The examiner noted that the range of motion itself contributes to a functional loss due to loss of full motion.  Pain was noted on examination causes functional loss.  Ranges of motion that exhibited pain included forward flexion, extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation.  There was no evidence of pain with weight bearing, but there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine described as lumbar soft tissue tenderness due to his condition.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no additional loss of function or range of motion after 3 repetitions.

The Veteran had no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was testing and the results in all locations tested (right and left hip flexion, right and left knee extension, right and left ankle plantar flexion, right and left ankle dorsiflexion, and great toe extension) were 5 out of 5, which translates to normal strength on the muscle strength scale.  The examiner noted that the Veteran did not have muscle atrophy.  A reflex examination was performed and the results for right and left knee were each hypoactive and the results for right and left ankle were also each hypoactive.  A sensory examination was conducted and the results were normal in the right and left upper anterior thigh (L2) and right and left thigh/knee (L3/4) but were decreased in the right and left lower leg/ankle (L4/L5/S1) and in the right and left foot/toes (L5).  The straight leg raising test was negative in the right and left leg.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis of the spine or other neurologic abnormalities.

The examiner did note that the Veteran had intervertebral disc syndrome (IVDS) but no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician or treatment by a physician in the past 12 months.  The examiner also noted that the Veteran had assistive devices in the form of a brace and a cane, which he used occasionally. 

Diagnostic imaging testing was performed and the results showed arthritis.  There were no other significant diagnostic test findings.  The examiner found that the Veteran's back condition impacted his ability to work because he is very limited with such activities as bending and stooping and lifting due to this condition.  

The examiner concluded that it was less likely than not (less than 50 percent probability) that the Veteran's current back disability was incurred in or caused by back injury in service, to include the 1968 diagnosis of a lumbosacral strain.  The examiner noted that the Veteran clearly had a back injury in service as per his testimony and STRs but such a back injury would typically resolve and would not be expected to cause an ongoing back condition.  Specifically, the Veteran was able to return to his duties and remain in service until December 1970 following the back injury 2 years prior with no further sick call visits for his back.  He was also able to take a job "digging ditches" initially after leaving the military.  The examiner noted that more importantly, the Veteran was seen for back pain in 1998 and his private physician indicated that his back injury in service was of recent onset and no history of chronic back pain dating back to service was noted.  Therefore, the examiner explained, that it is more likely that the back injury in service was limited, as would be expected, and his later back trouble is more likely than not a result of later wear and tear and injury.

In May 2016 the Veteran was also afforded a VA examination for his right ankle disorder.  The examiner conducted an in-person examination and reviewed the Veteran's claim file.  The diagnosis was a 2016 right ankle sprain, which had resolved.  In the medical history, the Veteran recalled spraining his ankle on active duty, which was documented in the STRs.  He recalled making a good recovery following that sprain and that his ankle has not bothered him much since that time.  He reported intermittent transient minor discomfort in both ankle areas over the years after leaving the military and states that the left ankle tended to be more bothersome.  He stated that in recent years, he has lost feeling in the feet and ankles due to his diabetic neuropathy and that he no longer notes discomfort in his ankles.

The Veteran did not report flare-ups of the ankle or any functional loss or functional impairment of the ankle joints.  Range of motion testing was performed and the results were all normal in both ankles.  There was no pain noted on examination and no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue and no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions and there was no additional loss of function or range of motion after 3 repetitions in either ankle.

There were no additional factors contributing to the Veteran's ankle disability in either ankle.  Muscle strength testing was performed and was rated at 5 out of 5 for right ankle plantar flexion and dorsiflexion as well was for left ankle plantar flexion and dorsiflexion.  This translates to normal strength on the muscle strength scale.  The Veteran did not have ankylosis in either ankle joint.

Joint stability testing was completed and right ankle instability or dislocation was suspected.  An Anterior Drawer test was conducted and there was no laxity compared with opposite side.  A Talar Tilt test was also completed and there was no laxity compared with the opposite side.  Left ankle instability or dislocation was also suspected and the Anterior Drawer test was conducted and there was no laxity compared with the opposite side.  A Talar Tilt test was also completed and there was no laxity compared with the opposite side.  

The Veteran has never had "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  The Veteran does not use an assistive device for locomotion.  Diagnostic imaging testing was conducted and no degenerative or traumatic arthritis was documented and there were no other significant diagnostic test findings or results.

The examiner explained that the STRs document a right ankle injury in service but that the Veteran also recalls a left ankle injury, so both ankles were examined.  The examiner did not find a current ankle condition.  Notably, the examiner stated that prior examinations and the Board remand mentioned findings of diminished deep tendon reflexes and decreased light touch sensation in the ankle area, but these findings are related to his known diabetic neuropathy and is not in any way indicative of a separate ankle condition.  The examiner also stated that the in-service right ankle injury had resolved without residuals.  The Veteran stated in the examination that his right ankle injury had indeed resolved without residuals.  Therefore, the examiner concluded that it was less likely than not (less than a 50 percent probability) that the Veteran has a current right ankle disability related to service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Pursuant to 38 C.F.R. § 3.303(b), service connection is warranted where there is evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease.  If a chronic disease is noted in service but the condition is not shown to be chronic or a diagnosis of chronicity may legitimately be questioned, evidence of continuity of symptomatology after service is required.  The provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with DDD of the lumbar spine and the most recent examination shows that arthritis on diagnostic imaging testing.  Arthritis is a chronic disease and therefore the Board will consider the Veteran's DDD as a chronic disease because it is more favorable to the Veteran to do so.  See Brown v. Gardner, 513 U.S. 115, 118(1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor").  See also Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (noting without comment that the RO had rated intervertebral disc syndrome under a diagnostic code applicable to arthritis).
When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Regarding the Veteran's claims of service connection for a back disability and service connection for a right ankle disability, the Board concludes that the preponderance of the evidence is against the claims.

As set forth above, the records shows that the Veteran suffered an in-service injury to his low back and right ankle in service, but does not report chronic pain since service.  As noted, he was treated in July 1968 for his low back injury and in June 1968 for his right ankle sprain.  

Initially, the Board notes that, while the diagnosis of DDD of the lumbar spine warrants consideration of the provisions of 38 C.F.R. §§ 3.303(b) and 3.307, entitlement to service connection for this disability is not warranted under this provision, for the following reasons: 38 C.F.R. § 3.303(b) applies where chronic disease is shown in service or noted in service but is not shown to be chronic or the diagnosis of chronicity may legitimately be questioned.  Here, while there was a lower back injury, a chronic disease was not noted.  Indeed, separation examination showed normal findings.  Similarly, the evidence does not reflect that a chronic disease manifested within the one year presumptive period.

In discussing the Veteran's back disorder, the Board notes that a medical opinion was completed in April 2014 after the Veteran claimed that his back symptoms had worsened after fainting due to low blood sugar in 2011. The examiner opined that the claimed condition is less likely than not (less than a 50 percent probability) proximately due to or a result of the Veteran's service-connected diabetes mellitus, type II, which causes his low blood sugar if untreated.  The examiner offered a similarly negative response with respect to whether the diabetes mellitus aggravated the claimed back disability.

The September 2015 Board remand addressed the Veteran's contention that he sought treatment from a chiropractor in the 1980s and 1990s and directed the RO to attempt retrieval of these documents for review.  The RO sent a letter to the Veteran in March 2016 requesting information on the medical care he received from the chiropractor for his back.  A VA Form 21-4142 Authorization and Consent to Release Information was included for the Veteran to complete; however, the Veteran did not respond to this development letter and the RO was unable to request the private treatment records.  In any event, even accepting that treatment was sought in the 1980s and 1990s, this still fails to establish continuous symptoms since service.  Again, separation examination in 1970 yielded normal results.  Neither the medical or lay evidence indicates treatment or consistent symptoms (as opposed to "off and on" symptoms) until at least a decade following discharge.  Accordingly, continuity of symptomatology is not shown and cannot serve as a basis for an award of service connection here.

Regarding the element of nexus, the May 2016 VA examiner found that the Veteran's low back condition was not related to service because the only documented in-service injury, a July 1968 lumbar strain sustained while carrying a fellow service-member was limited and did not cause later back trouble.  Rather, it was opined that any later back trouble resulting in the current condition was caused by wear and tear due to the physical strain of his post-service career.  The Veteran's DDD was not diagnosed during the presumptive period following service, and therefore his condition cannot be presumed to have been a result of active duty.  Furthermore, the record does not show, and the Veteran does not maintain, that any doctors have told him that his condition is a result of his time on active duty. 

Regarding the Veteran's right ankle disorder, the record shows that the Veteran twisted his right ankle in June 1968 and was treated with ankle wrap and Epsom salt soaks.  There are no other indications in the record that the Veteran has an ankle disorder following this injury and no complaints of chronic pain following this condition.  Indeed, the STRs do not state that there was any more treatment for this condition or any other right ankle injuries.  Separation examination showed no abnormalities.  Moreover, the May 2016 VA examiner found that the Veteran did not have a current disability and that the right ankle sprain from June 1968 had resolved without residuals, which the Veteran himself stated.  The Board notes that the Veteran recalls a left ankle injury in service, but none is noted in the STRs and, nevertheless, he has not claimed a left ankle disability, therefore that issue is not before the Board.  As to the findings of diminished deep tendon reflexes and decreased light touch sensation in the ankle area, the VA examiner explained that these were attributed to the Veteran's diabetic neuropathy and not indicative of a separate ankle condition.

As the VA examiner explained the reasons for his conclusions in both examinations based on an accurate characterization of the evidence of record, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Board has considered the Veteran's contentions that a relationship exists between his claimed back and ankle disabilities and his in-service injuries and symptoms.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to a relationship between his current disabilities and his in-service injuries and symptoms is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran's statements are competent, the Board finds the specific, reasoned opinions of the May 2016 VA examiner to be greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence of record is against a finding that the Veteran's lower back or right ankle conditions were caused by or related to the Veteran's period of active service.  The benefit of the doubt doctrine is therefore not for application and the claims for service connection for these disabilities must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.	Rating Reduction Claim

VA's Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require re-ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

In addition, the appellant will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Here, the Board notes that the Veteran's compensation was not reduced as a result of the rating reduction effectuated by the RO in November 2014.  As such, it was not required for the RO to provide a rating decision proposing the reduction and affording the Veteran 60 days to respond with evidence disproving the need for a reduction.  

Regulation sets out requirements for reducing ratings.  38 C.F.R. § 3.344.  There are three subsections to § 3.344.  Subsection (a) and (b) specify requirements to reduce ratings where the rating has been at the same level for five years or more.  By the language of subsection (c), they do not apply to disabilities which have not become stabilized and are likely to improve (i.e., those in effect for less than five years).  Reexaminations disclosing improvement in such disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  Here, the effective date assigning the 10 percent rating was January 14, 2002 and the effective date of the reduction was November 12, 2014.  The rating was in place for over 5 years and therefore the requirements under 38 C.F.R. § 3.344(a) and (b) apply.

When a rating has continued for 5 years or more, a reduction may be accomplished when the evidence clearly warrants the conclusion that sustained improvement has been demonstrated, and when the rating agency determines that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  Further, "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  Id.  Where doubt remains, the rating agency will continue the rating in effect, and consider scheduling a reexamination 18, 24, or 30 months later.  38 C.F.R. § 3.344(b).

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. . . . Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594   ("[t]hese requirements for evaluation of the complete medical history of the claimant's conditions operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. §  3.344(c).

Service connection was awarded in August 2003 for bilateral posterior subcapsular cataracts with diabetic retinopathy and intraretinal hemorrhage of the left eye; a 10 percent rating was assigned, effective January 14, 2012.  The RO determined that the Veteran's cataracts were a result of his service-connected diabetes mellitus, type II, and the 2003 VA examination showed visual acuity of 20/60 in the right eye and 20/25 in the left eye.  In November 2012, the Veteran filed for an increased disability rating for this disability.  

In November 2014, the Veteran was afforded an in-person VA examination for his eye conditions.  The examiner noted that he reviewed the claims filed and found that the diagnoses were (1) mild-moderate non-proliferative diabetic retinopathy in both eyes; (2) diabetic macular edema of the left eye, status post-focal laser, times 3; and retinal tear right eye, status post-laser.  All dates of diagnoses were unknown.  The examiner noted the Veteran's medical history, to include diabetes and 3 focal laser treatments in the left eye for macular edema.  He had cataract surgery in both eyes and had a retinal tear in the right eye that underwent laser treatment.  He was found to have a retinal tear in the left eye as well, but it appeared old and no treatment was done.  The Veteran reported noting floaters in the right eye and felt that the left eye was a little blurry.  On physical examination, the Veteran's visual acuity was recorded in corrected and uncorrected fields.  The uncorrected distance for the right eye was 20/70 and for the left eye was 20/50.  The uncorrected near was 20/70 in the right eye and 20/100 in the left eye.  Corrected distance was 20/40 or better in both eyes and corrected near was also 20/40 in both eyes.  The Veteran did not have a difference equal to 2 or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The examiner measured the pupils and the pupil diameter was 4 millimeters in the right eye and 4 millimeters in the left eye.  The pupils were round and reactive to light and there was no afferent pupillary defect present.

The Veteran had no anatomical loss, light perception only, extremely poor vision or blindness of either eye.  He did not have a corneal irregularity that results in severe irregular astigmatism.  The Veteran did not have diplopia (double vision) and tonometry was performed.  The right eye pressure was 18 and the left eye pressure was 19.  The tonopen method was used.  An external examination showed that both the right and left lids and lashes were normal; the conjunctiva/sclera were normal in both eyes; the corneas were normal in both eyes; the anterior chambers were normal in both eyes; the irises were normal in both eyes; and the right eye lens had posterior chamber intraocular lens implant and the left eye lens had posterior chamber intraocular lens implant and 1+ posterior capsule opacity.

The internal eye exam showed that the fundus was abnormal.  The optic disc was normal in each eye, the macula was normal in the right but there were focal laser scars in the left eye, the vessels were normal in both eyes but the vitreous in both eyes had posterior vitreous detachment.  The periphery of the right eye had rare intraretinal hemorrhage, laser scars were superior and in the right eye had rare intraretinal hemorrhage, retinal tear with scarring inferior.  

The Veteran did not have a visual field defect or a condition that may result in a visual field defect.  Visual field testing was performed and the results were full to confrontation.  The Veteran did not have contraction of a visual field or loss of a visual field.

The Veteran had postoperative cataract (as it had been removed) in both eyes.  There was a replacement intraocular lens in each eye.  There was no aphakia or dislocation of the crystalline lens and there was no decrease in visual acuity or other visual impairment.  Retinal condition showed retinopathy and retinal hemorrhage in both eyes and centrally located retinal scars, atrophy or irregularities in either eye that result in an irregular, duplicated, enlarged or diminished image in the left eye.  The only visual impairment noted attributable to the above-mentioned eye conditions was slight blurring in the left eye from past macular edema and laser treatments.  There was no scarring or disfigurement present.  The examiner noted that the Veteran's eye condition did not impact his ability to work.

Following the Veteran's December 2014 NOD, which stated that the decision to reduce was based on a single VA examination, the Veteran was afforded another VA examination for his eye conditions in June 2015.  Here, the examiner again provided an in-person examination and reviewed the electronic claims file.  The diagnoses were rendered the same as those in the November 2014 examination: (1) mild to moderate non-proliferative diabetic retinopathy in both eyes with an unknown diagnosis date; (2) diabetic macular edema status post-focal laser, times 3, in the left eye with an unknown diagnosis date; and (3) retinal tear in both eyes, status post-laser retinopathy in the right eye with an unknown diagnosis date.

On physical examination, the Veteran's visual acuity was recorded in corrected and uncorrected fields.  The uncorrected distance for the right eye was 20/70 and for the left eye was 20/100.  The uncorrected near was 20/50 in the right eye and 20/100 in the left eye.  Corrected distance was 20/40 or better in both eyes and corrected near was also 20/40 in both eyes.  As noted in the November 2014 examination, the Veteran did not have a difference equal to 2 or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The pupils were measured and the right diameter was 5 millimeters, as was the left pupil diameter.  The pupils were round and reactive to light.

The Veteran did not have anatomical loss, light perception only, extremely poor vision or blindness in either eye.  There was no corneal irregularity resulting in severe irregular astigmatism or diplopia (double vision).  Tonometry was performed and the right eye pressure was recorded as 16 and left eye pressure was recorded as 14; the Goldmann applanation tonometry method was used.

External examination of the lids and lashes showed normal results in both the right and left side; the conjunctiva/sclera were normal in both eyes; the corneas were normal in both eyes; the anterior chambers were normal in both eyes; the irises were normal in both eyes; and the both eye lenses had posterior chamber intraocular lens implants.  The fundus was marked as abnormal with the optic disc marked as normal in both eyes; the macula in the right eye was described as a lamellar hole and the macula in the left eye was described as having focal laser scars with atrophy in areas and edema; the vessels were marked as normal and the vitreous in both eyes were marked as having posterior vitreous detachment; the periphery in the right eye was described as having a rare intraretinal hemorrhage, laser scars with tears superior and the periphery in the left eye was described as having a rare intraretinal hemorrhage with tear with scarring inferior.

Visual field testing was performed and the result using Goldmann's equivalent was a III/4e target.  The Veteran has contraction of a visual field but does not have loss of a visual field, scotoma, or legal (statutory) blindness.  His cataracts were postoperative, as both had been removed and the intraocular lens replaced in both eyes. The examiner noted that the Veteran did not have a decrease in visual acuity or other visual impairment that was attributable to any of the eye conditions mentioned above.  Specifically, he noted that the Veteran's pseudophakia caused no visual impairment and blurring on the left was from macular edema.

The Veteran did have retinal conditions - retinopathy, maculopathy, retinal hemorrhages, and centrally located retinal scars, atrophy or irregularities resulting in an irregular, duplicated, enlarged or diminished image in both eyes.  The examiner also recorded other eye conditions, pertinent physical findings, complications, conditions, or signs and/or symptoms related to the eye condition.  Specifically, the Veteran had diabetes mellitus with mild-moderate non-proliferative diabetic retinopathy and that glycemic control is necessary. There was also diabetic macular edema of the left eye, status post-3 focal laser treatments.  There is still macular edema present, which is confirmed on optical coherence tomography.  There were a few small cysts of fluid on the right eye as well as a lamellar macular hole.  The examiner also documented the posterior chamber intraocular lens implant in both eyes.  This was the result of cataract surgery and the condition was stable at the time of examination.  The examiner also discussed the posterior vitreous detachment of both eyes.  He noted that this is due to age-related degeneration of the vitreous, which often causes floaters, and noted specifically that it is unrelated to diabetes.  The examiner discussed the retinal tear in both eyes, status post-laser retinopexy in the right eye.  There was scarring around the left retinal tear and the examiner also noted that this was unrelated to diabetes.  Finally, the examiner noted that the Veteran had mild superior visual field constriction on the right eye, which is likely from the eyelid.

The Veteran did not have scarring or disfigurement attributable to any eye condition and had not had any incapacitating episodes attributable to eye conditions in the past 12 months and the examiner noted that the Veteran's eye condition did not impact his ability to work.

The above two examinations fail to show consistent improvement from the April 2003 VA examination, in which the right eye uncorrected near was 20/65 and uncorrected distance was 20/60 and the right eye corrected near was 20/25 and corrected distance was 20//25.  The left eye uncorrected near was 20/70 and uncorrected distance was 20/30.  The left eye corrected near was 20/25 and corrected distance was 20/20.  The applanation tonometry revealed the pressures to be 18 in both eyes.  

On the whole, the results shown on examination in November 2014, when applied to the criteria under 38 C.F.R. § 4.79, do only yield a noncompensable evaluation; however, the narrow question for consideration by the Board is simply whether sustained improvement occurred, as compared to the earlier examination in 2003.  Corrected distance changed from 20/25 (right) and 20/20 (left) to 20/40 bilaterally, which represents a worsening.  This remains true of the 2015 examination as well.  Indeed, whether comparing corrected or uncorrected vision, distant or near, the results fail to show that the visual acuity actually improved, with the lone exception of uncorrected near vision in the right eye, shown to be 20/50 in 2015, an improvement over the readings of 20/65 and 20/70 in 2003 and 2014, respectively.  Even in this case, the improvement was not fully progressive; the middle examination showed worse acuity than shown in 2003, so only one of the two later examinations indicates improvement.  

Given the above, consistent and sustained improvement has not been shown, and as to the vast majority of readings a worsening is actually demonstrated.  Accordingly, the 10 percent evaluation is restored, effective November 12, 2014.

C.	Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his service-connected bilateral posterior subcapsular cataracts with diabetic retinopathy left eye warrants a higher disability rating.  Given the restoration granted herein, a 10 percent evaluation is in effect throughout the rating period on appeal.  

The Veteran's service-connected disability is rated under Diagnostic Code (DC) 6006-6066.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.

The Board recognizes that since the time of service connection, the criteria for rating disabilities of the eye have changed.  The changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  As the present claim was filed in November 2012, the regulations prior to December 10, 2008 are not applicable.

The revised criteria for eye disabilities under DCs 6000 to 6009, including retinopathy and maculopathy, instruct that the evaluation should be rated on the basis of either visual impairment or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6006 (2016).  Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  Id.

A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id. at Note. 

Assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in DCs by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  While the evidence shows that the Veteran has been rated under 38 C.F.R. § 4.79, DC 6006-6066 (2016) for his bilateral eye disability, the record shows that the Veteran is post-status cataract removal and therefore DC 6027 will also be considered. 

Under the revised criteria, preoperative cataracts are rated on visual impairment.  See 38 C.F.R. § 4.79, DC 6027 (2016).  For postoperative cataracts, a disability rating is based on visual impairment if a replacement lens (pseudophakia) is present.  If there is no replacement lens, post-operative cataracts is evaluated based on aphakia.  Id.  Aphakia or dislocation of the crystalline lens is evaluated based on visual impairment, and the resulting level of visual impairment is elevated one step.  See 38 C.F.R. § 4.79, DC 6029 (2016).  A minimum 30 percent rating is assigned for unilateral or bilateral symptoms.  Id.  Here, the Veteran's condition is postoperative and a replacement lens is present and therefore the Veteran's disability will be evaluated based on visual impairment and a change in DC is not beneficial to the Veteran as it will be rated based on the criteria in DC 6066.

Visual impairment is also evaluated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  Id.  Impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, DCs 6061 to 6066 (2016). 

In this regard, a noncompensable rating is assigned when there is 20/40 vision in both eyes.

A 10 percent evaluation is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or, (3) 20/100 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, DC 6066 (2016). 

A 20 percent evaluation is warranted only when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or, (4) 15/200 vision in one eye with 20/40 vision in the other eye.  Id. 

A 30 percent evaluation is warranted only (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or, (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.79, DCs 6064, 6065, 6066 (2016).

A 40 percent disability rating is warranted only (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50; or, (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, DCs 6063, 6064, 6065, 6066 (2016).

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  38 C.F.R. § 4.77(c) (2016).

Lastly, under the new rating criteria the maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2016).  The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  Id.

The VA examinations relevant to this disability are detailed in the section above and will not be discussed again here.  The November 2014 VA examination showed that the uncorrected distance for the right eye was 20/70 and for the left eye was 20/50.  The uncorrected near was 20/70 in the right eye and 20/100 in the left eye.  Corrected distance was 20/40 or better in both eyes and corrected near was also 20/40 in both eyes.   The June 2015 VA examination showed that the uncorrected distance for the right eye was 20/70 and for the left eye was 20/100.  The uncorrected near was 20/50 in the right eye and 20/100 in the left eye.  Corrected distance was 20/40 or better in both eyes and corrected near was also 20/40 in both eyes.  

The Board has reviewed the Veteran's private treatment records which reflect ongoing ocular treatment, but there is no evidence that the Veteran's visual acuity has worsened such that a higher disability rating, in excess of the 10 percent restored in this decision, is warranted.  It is noted that examination shows no visual field defect in this case, and thus a higher evaluation is not possible on this basis.  The preponderance of the evidence is against a higher evaluation here.

D.	Earlier Effective Date for SMC-K

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of an application therefor.  38 U.S.C.A. § 5110(a) (2016); 38 C.F.R. § 3.400 (2016).

If a claim is received within one year of separation from service, the effective date is generally the day following separation from service.  See 38 C.F.R. § 3.400.  Otherwise, the effective date is the receipt of the claim or the date entitlement arose, whichever is later.  Id.

The Veteran seeks an effective date earlier than February 9, 2015, for the award of SMC-K.  Under the undisputed facts of this case, however, he is currently in receipt of the earliest effective date legally available.

As set forth above, the record on appeal shows that the RO granted SMC for Loss of Use following a filing for a rating increase for all service-connected disabilities in February 2015.  The Veteran was afforded a VA examination in June 2015 for the male reproductive system, and it was recorded that he has erectile dysfunction likely due to his diabetes mellitus.  Based on that examination, the RO granted SMC-K.  The Veteran has not contended that he has filed a claim for SMC earlier than February 2015.

The Board has considered the June 2015 VA examination which states that the Veteran was diagnosed with erectile dysfunction in 2007 and the treatment records showing the Veteran's use of medication to manage the diagnosis.  Although clinical records may, in some instances, be considered informal claims under 38 C.F.R. § 3.157(b), this provision is applicable only if the clinical evidence pertains to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  Neither is the case here.  Moreover, a review of the record fails to reveal an informal claim within the meaning of 38 C.F.R. § 3.155, since repealed but effective earlier in the pendency of this claim.  

Under the facts of this case, therefore, there is no legal basis for awarding an effective date earlier than February 9, 2015 for the award of SMC based on Loss of Use of a creative organ.

TDIU 

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service connected for diabetic nephropathy with hypertension associated with diabetes mellitus, type II, to include erectile dysfunction, rated at 60 percent; diabetes mellitus, type II, to include erectile dysfunction, rated at 20 percent; diabetic neuropathy, left lower extremity, associated with diabetes mellitus, type II, to include erectile dysfunction, rated at 20 percent; diabetes neuropathy, right lower extremity, associated with diabetes mellitus, type II, to include erectile dysfunction, rated at 20 percent; hypertension associated with diabetes mellitus, type II, to include erectile dysfunction, rated at 10 percent, and bilateral posterior subcapsular cataracts with diabetic retinopathy and intraretinal hemorrhage, left eye, associated with diabetes mellitus, type II, to include erectile dysfunction, rated at 10 percent disabling.  His combined evaluation is 80 percent.

The Veteran meets the percentage requirements set forth in section 4.16(a) for consideration of TDIU, and the Board finds that the evidence is at least in equipoise as to whether his service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation during the pendency of the claim.

The record shows that the Veteran first filed a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability in October 2012, stating that he last worked in July 2011 and that he was currently receiving disability benefits from the Social Security Administration (SSA).  Records from the SSA were retrieved and, in April 2013, a medical opinion from a VA examiner who reviewed the claims file, including the SSA records was completed.  The examiner's opinion opined that the Veteran's service-connected disabilities are less likely than not rendering him unable to secure and maintain substantially gainful employment.  In his rationale, the examiner noted that, at the time the Veteran was service connected for diabetes mellitus, type II, with lower extremity neuropathy, diabetic nephropathy and hypertension secondary to diabetes mellitus, type II.  Records noted kidney dysfunction due to diabetes, but that the Veteran did not require dialysis.  There was no history of cardiac disease found and no evidence of upper extremity diabetic neuropathy.  Lower extremity neuropathy caused numbness and cold feet but no antalgic gait.  The laboratory results demonstrated good control of diabetes and mild kidney dysfunction.  The records indicated his hypertension is under fairly good control.  The medical opinion stated that the Veteran is clearly a candidate for sedentary employment as the Veteran may develop mild fatigue due to diabetes and complications of diabetes with light work.

A more recent medical opinion was completed in June 2015 for the Veteran's functional assessment, which stated that he had some neuropathy of both hands and feet but that he had a normal gait, with no assistive devices and his fine dexterity of the hands seemed adequate.  The Veteran was still able to drive an automobile and appeared able to perform all activities of daily living.

The record reflects that the Veteran was previously employed by a gas company and his duties included digging ditches, appliance repair, and testing meters.  Based on the April 2013 medical opinion, it does not seem likely that the Veteran could return to the type of work that he was engaged in prior to developing the disabilities he currently has.  The Board recognizes that the April 2013 medical opinion states that the Veteran's conditions are less likely than not prohibiting from seeking or maintaining substantially gainful employment; however, the opinion specifically states that the Veteran is a candidate for sedentary employment, which is not the type of work in which the Veteran was previously employed.  Indeed, the Veteran held his prior position  with the gas company for 40 years.  His application for TDIU indicates only a high school education, which realistically would limit desk jobs in most fields.  The Veteran has had no other specialized training.  For these reasons, the Board finds that the criteria for an award of TDIU have been met.  With respect to the medical opinions, the Court has held that the question of unemployability is ultimately legal, and not medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").


ORDER

Service connection for a back disability is denied.

Service connection for a right ankle condition is denied.

The rating reduction for service-connected bilateral posterior subcapsular cataracts with diabetic retinopathy left eye was improper and restoration of the 10 percent rating effective November 12, 2014 is granted. 

A disability rating in excess of 10 percent for service-connected bilateral posterior subcapsular cataracts with diabetic retinopathy left eye, is denied.

Entitlement to an effective date earlier than February 9, 2015, for the grant of Special Monthly Compensation based on Loss of Use of a creative organ is denied.

TDIU is granted.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


